UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -v.-                              19 Cr. 410 (KPF)

CLIFFORD TAYLOR,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a telephone conference

on March 30, 2020, at 10:30 a.m., on Taylor’s application for an order

temporarily releasing Taylor on bail due to the COVID-19 Pandemic. (See Dkt.

#30, 31, 32). Taylor’s counsel Mr. Florian Miedel, has indicated to the Court

that he will waive Taylor’s presence at the telephone conference.

      The dial-in information is as follows: At 10:30 a.m. on March 30, 2020,

the parties shall call (888) 363-4749 and enter access code 5123533. If the

conference line requests a “security code” the parties shall press “*”. Please

note, the conference will not be available prior to 10:30 a.m.

      SO ORDERED.

Dated: March 29, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
